

113 S2103 IS: General Aviation Pilot Protection Act of 2014
U.S. Senate
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2103IN THE SENATE OF THE UNITED STATESMarch 11, 2014Mr. Boozman (for himself, Mr. Moran, and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Administrator of the Federal Aviation Administration to issue or revise regulations
			 with respect to the medical certification of certain small aircraft
			 pilots, and for other purposes.1.Short titleThis Act may be cited as the General Aviation Pilot Protection Act of 2014.2.Medical certification of certain small aircraft pilots(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal
			 Aviation Administration shall issue or revise medical certification
			 regulations to ensure that an individual may operate as pilot in command
			 of a covered aircraft without regard to any medical certification or proof
			 of health requirement otherwise applicable under Federal law if—(1)the individual possesses a valid State driver’s license and complies with any medical requirement
			 associated with that license;(2)the individual is transporting not more than 5 passengers;(3)the individual is operating under visual flight rules; and(4)the relevant flight, including each portion thereof, is not carried out—(A)for compensation, including that no passenger or property on the flight is being carried for
			 compensation;(B)at an altitude that is more than 14,000 feet above mean sea level;(C)outside the United States, unless authorized by the country in which the flight is conducted; or(D)at a speed exceeding 250 knots.(b)Covered aircraft definedIn this section, the term covered aircraft means an aircraft that—(1)is not authorized under Federal law to carry more than 6 occupants; and(2)has a maximum certificated takeoff weight of not more than 6000 pounds.3.ReportNot later than 5 years after the date of enactment of this Act, the Administrator of the Federal
			 Aviation Administration shall submit to Congress a report that describes
			 the impact that the regulations issued or revised under section 2 have
			 had, including statistics with respect to changes in small aircraft
			 activity and safety incidents.